Title: A Conversation on Slavery, 26 January 1770
From: Franklin, Benjamin
To: 



To the Printer of the Public Advertiser.
Sir,
Broad-Street Buildings, Jan. 26, 1770.
Many Reflections being of late thrown out against the Americans, and particularly against our worthy Lord-Mayor, on Account of their keeping Slaves in their Country, I send you the following Conversation on that Subject, which, for Substance, and much of the Expression, is, I assure you, a real one; having myself been present when it passed. If you think it suitable for your Paper, you will, by publishing it, oblige Your Friend,
N. N.


A Conversation between an Englishman, a Scotchman, and an American, on the Subject of Slavery.
Englishman. You Americans make a great Clamour upon every little imaginary Infringement of what you take to be your Liberties; and yet there are no People upon Earth such Enemies to Liberty, such absolute Tyrants, where you have the Opportunity, as you yourselves are.
American. How does that appear?

Eng. Read Granville Sharpe’s Book upon Slavery: There it appears with a Witness.
Amer. I have read it.
Eng. And pray what do you think of it?
Amer. To speak my Opinion candidly, I think it in the Main a good Book. I applaud the Author’s Zeal for Liberty in general. I am pleased with his Humanity. But his general Reflections on all Americans, as having no real Regard for Liberty; as having so little Dislike of Despotism and Tyranny, that they do not scruple to exercise them with unbounded Rigour over their miserable Slaves, and the like, I cannot approve of; nor of the Conclusion he draws, that therefore our Claim to the Enjoyment of Liberty for ourselves, is unjust. I think, that in all this, he is too severe upon the Americans, and passes over with too partial an Eye the Faults of his own Country. This seems to me not quite fair: and it is particularly injurious to us at this Time, to endeavour to render us odious, and to encourage those who would oppress us, by representing us as unworthy of the Liberty we are now contending for.
Eng. What Share has that Author’s Country (England I mean) in the Enormities he complains of? And why should not his Reflections on the Americans be general?
Amer. They ought not to be general, because the Foundation for them is not general. New England, the most populous of all the English Possessions in America, has very few Slaves; and those are chiefly in the capital Towns, not employed in the hardest Labour, but as Footmen or House-maids. The same may be said of the next populous Provinces, New-York, New Jersey, and Pensylvania. Even in Virginia, Maryland, and the Carolinas, where they are employed in Field-work, what Slaves there are belong chiefly to the old rich Inhabitants, near the navigable Waters, who are few compared with the numerous Families of Back-settlers, that have scarce any Slaves among them. In Truth, there is not, take North-America through, perhaps, one Family in a Hundred that has a Slave in it. Many Thousands there abhor the Slave Trade as much as Mr. Sharpe can do, conscientiously avoid being concerned with it, and do every Thing in their Power to abolish it. Supposing it then with that Gentleman, a Crime to keep a Slave, can it be right to stigmatize us all with that Crime? If one Man of a Hundred in England were dishonest, would it be right from thence to characterize the Nation, and say the English are Rogues and Thieves? But farther, of those who do keep Slaves, all are not Tyrants and Oppressors. Many treat their Slaves with great Humanity, and provide full as well for them in Sickness and in Health, as your poor labouring People in England are provided for. Your working Poor are not indeed absolutely Slaves; but there seems something a little like Slavery, where the Laws oblige them to work for their Masters so many Hours at such a Rate, and leave them no Liberty to demand or bargain for more, but imprison them in a Workhouse if they refuse to work on such Terms, and even imprison a humane Master if he thinks fit to pay them better; at the same Time confining the poor ingenious Artificer to this Island, and forbidding him to go abroad, though offered better Wages in foreign Countries. As to the Share England has in these Enormities of America, remember, Sir, that she began the Slave Trade; that her Merchants of London, Bristol, Liverpool and Glasgow, send their Ships to Africa for the Purpose of purchasing Slaves. If any unjust Methods are used to procure them; if Wars are fomented to obtain Prisoners; if free People are enticed on board, and then confined and brought away; if petty Princes are bribed to sell their Subjects, who indeed are already a Kind of Slaves, is America to have all the Blame of this Wickedness? You bring the Slaves to us, and tempt us to purchase them. I do not justify our falling into the Temptation. To be sure, if you have stolen Men to sell to us, and we buy them, you may urge against us the old and true saying, that the Receiver is as bad as the Thief. This Maxim was probably made for those who needed the Information, as being perhaps ignorant that receiving was in it’s Nature as bad as stealing: But the Reverse of the Position was never thought necessary to be formed into a Maxim, nobody ever doubted that the Thief is as bad as the Receiver. This you have not only done and continue to do, but several Laws heretofore made in our Colonies, to discourage the Importation of Slaves, by laying a heavy Duty, payable by the Importer, have been disapproved and repealed by your Government here, as being prejudicial, forsooth, to the Interest of the African Company.
Eng. I never heard before of any such Laws made in America. But the severe Laws you have made, on Pretence of their being necessary for the Government of your Slaves (and even of your white Servants) as they stand quoted by Mr. Sharpe, give us no good Opinion of your general Humanity, or of your Respect for Liberty. These are not the Acts of a few private Persons; they are made by your Representatives in your Assemblies, and are therefore the Act of the whole.
Amer. They are so; and possibly some of them made in Colonies where the Slaves greatly out-number the Whites, as in Barbadoes now, and in Virginia formerly, may be more severe than is necessary; being dictated perhaps by Fear and too strong an Opinion, that nothing but extream Severity could keep the Slaves in Obedience, and secure the Lives of their Masters. In other Colonies, where their Numbers are so small as to give no Apprehensions of that Kind, the Laws are milder, and the Slaves in every Respect, except in the Article of Liberty, are under the Protection of those Laws: A white Man is as liable to suffer Death for killing a Slave, though his own, as for any other Homicide. But it should be considered, with regard to these severe Laws, that in Proportion to the greater Ignorance or Wickedness of the People to be governed, Laws must be more severe: Experience every where teaches this. Perhaps you may imagine the Negroes to be a mild tempered, tractable Kind of People. Some of them indeed are so. But the Majority [are] of a plotting Disposition, dark, sullen, malicious, revengeful and cruel in the highest Degree. Your Merchants and Mariners, who bring them from Guinea, often find this to their Cost in the Insurrections of the Slaves on board the Ships upon the Coast, who kill all when they get the upper Hand. Those Insurrections are not suppressed or prevented but by what your People think a very necessary Severity, the shooting or hanging Numbers sometimes on the Voyage. Indeed many of them, being mischievous Villains in their own Country, are sold off by their Princes in the Way of Punishment by Exile and Slavery, as you here ship off your Convicts: And since your Government will not suffer a Colony by any Law of it’s own to keep Slaves out of the Country, can you blame the making such Laws as are thought necessary to govern them while they are in it?
Eng. But your Laws for the Government of your white Servants are almost as severe as those for the Negroes.
Amer. In some Colonies they are so, those particularly to which you send your Convicts. Honest hired Servants are treated as mildly in America every where as in England: But the Villains you transport and sell to us must be ruled with a Rod of Iron. We have made Laws in several Colonies to prevent their Importation: These have been immediately repealed here, as being contrary to an Act of Parliament. We do not thank you for forcing them upon us. We look upon it as an unexampled Barbarity in your Government to empty your Gaols into our Settlements; and we resent it as the highest of Insults. If mild Laws could govern such People, why don’t you keep and govern them by your own mild Laws at home? If you think we treat them with unreasonable Severity, why are you so cruel as to send them to us? And pray let it be remembered, that these very Laws, the cruel Spirit of which you Englishmen are now pleased so to censure, were, when made, sent over hither, and submitted, as all Colony Laws must be, to the King in Council for Approbation, which Approbation they received, I suppose upon thorough Consideration and sage Advice. If they are nevertheless to be blamed, be so just as to take a Share of the Blame to yourselves.
Scotchman. You should not say we force the Convicts upon you. You know you may, if you please, refuse to buy them. If you were not of a tyrannical Disposition; if you did not like to have some under you, on whom you might exercise and gratify that Disposition; if you had really a true Sense of Liberty, about which you make such a Pother, you would purchase neither Slaves nor Convict Servants, you would not endure such a Thing as Slavery among you.
Amer. It is true we may refuse to buy them, and prudent People do so. But there are still a Number of imprudent People, who are tempted by the Lowness of the Price, and the Length of the Time for which your Convicts are sold, to purchase them. We would prevent this Temptation. We would keep your British Man-Merchants, with their detestable Ware, from coming among us: But this you will not allow us to do. And therefore I say you force upon us the Convicts as well as the Slaves. But, Sir, as to your Observation, that if we had a real Love of Liberty, we should not suffer such a Thing as Slavery among us, I am a little surprised to hear this from you, a North Briton, in whose own Country, Scotland, Slavery still subsists, established by Law.

Scotchman: I suppose you mean the heretable Jurisdictions. There was not properly any Slavery in them: And, besides, they are now all taken away by Act of Parliament.
Amer. No, Sir, I mean the Slavery in your Mines. All the Wretches that dig Coal for you, in those dark Caverns under Ground, unblessed by Sunshine, are absolute Slaves by your Law, and their Children after them, from the Time they first carry a Basket to the End of their Days. They are bought and sold with the Colliery, and have no more Liberty to leave it than our Negroes have to leave their Master’s Plantation. If having black Faces, indeed, subjected Men to the Condition of Slavery, you might have some small Pretence for keeping the poor Colliers in that Condition: But remember, that under the Smut their Skin is white, that they are honest good People, and at the same Time are your own Countrymen!
Eng. I am glad you cannot reproach England with this; our Colliers are as free as any other Labourers.
Amer. And do you therefore pretend that you have no such Thing as Slavery in England?
Eng. No such Thing most certainly.
Amer. I fancy I could make it appear to you that you have, if we could first agree upon the Definition of a Slave. And if your Author’s Position is true, that those who keep Slaves have therefore no Right to Liberty themselves you Englishmen will be found as destitute of such Rights as we Americans I imagine.
Eng. What is then your Definition of a Slave? Pray let us hear it, that we may see whether or no we can agree in it.
Amer. A Slave, according to my Notion, is a human Creature, stolen, taken by Force, or bought of another or of himself, with Money; and who being so taken or bought, is compelled to serve the Taker, or Purchaser, during Pleasure or during Life. He may be sold again, or let for Hire, by his Master to another, and is then obliged to serve that other; he is one who is bound to obey, not only the Commands of his Master, but also the Commands of the lowest Servant of that Master, when set over him; who must come when he is called, go when he is bid, and stay where he is ordered, though to the farthest Part of the World, and in the most unwholesome Climate; who must wear such Cloaths as his Master thinks fit to give him, and no other, though different from the common Fashion, and contrived to be a distinguishing Badge of Servitude; and must be content with such Food or Subsistence as his Master thinks fit to order for him, or with such small Allowance in Money as shall be given him in Lieu of Victuals or Cloathing; who must never absent himself from his Master’s Service without Leave; who is subject to severe Punishments for small Offences, to enormous Whippings, and even Death, for absconding from his Service, or for Disobedience to Orders. I imagine such a Man is a Slave to all Intents and Purposes.
Eng. I agree to your Definition. But surely, surely, you will not say there are any such Slaves in England?
Amer. Yes, many Thousands, if an English Sailor or Soldier is well described in that Definition. The Sailor is often forced into Service, torn from all his natural Connections. The Soldier is generally bought in the first Place for a Guinea and a Crown at the Drum-Head: His Master may sell his Service, if he pleases, to any foreign Prince, or barter it for any Consideration by Treaty, and send him to shoot or be shot at in Germany or Portugal, in Guinea or the Indies. He is engaged for Life; and every other Circumstance of my Definition agrees with his Situation. In one Particular, indeed, English Slavery goes beyond that exercised in America.
Eng. What is that?
Amer. We cannot command a Slave of ours to do an immoral or a wicked Action. We cannot oblige him, for Instance, to commit MURDER! If we should order it, he may refuse, and our Laws would justify him. But Soldiers must, on Pain of Death, obey the Orders they receive; though, like Herod’s Troops, they should be commanded to slay all your Children under two Years old, cut the Throats of your Children in the Colonies, or shoot your Women and Children in St. George’s Fields.

